Citation Nr: 0114492	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  01-00 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of title 38, 
United States Code, Section 1151, for an above-the-knee 
amputation, left leg.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The veteran served on active duty from May 1958 until May 
1960.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2000 
rating decision of the Regional Office (RO) in St. 
Petersburg, Florida, which denied entitlement to compensation 
under the provisions of title 38, United States Code, Section 
1151, for above the knee amputation, left leg.  


REMAND

The claims file currently contains VA hospital reports, 
covering treatment between February 1998 and January 2000.  
These reports show that in March 1998, the veteran underwent 
coronary artery bypass grafting times two, with saphenous 
vein to LAD (left anterior descending) and saphenous vein to 
right posterior lateral.  He had a history of DM (diabetes 
mellitus), aortic stenosis, status post MI (myocardial 
infarction) in December 1997, chronic obstructive pulmonary 
disease, peripheral vascular disease, hyperlipidemia, obesity 
and tobacco abuse.  In January 1999, the veteran was admitted 
for wound care of the left lower extremity.  His diagnoses 
were diabetic foot ulcers, anemia and peripheral vascular 
disease.  Vascular studies revealed occluded arteries in the 
left leg, and indicated that there was no blood flow below 
the low thigh region.  The left knee was contracted, and it 
was felt that the only remaining solution was amputation.  On 
February 3, 1999 the veteran underwent an above-the-knee 
amputation, left leg.  The complete clinical records 
concerning the periods of hospitalization from February to 
March 1998 and from February 1999 to January 2000 have not 
been forwarded to the Board for review.

The veteran asserts that he is entitled to compensation for 
his above-the-knee amputation, left leg, under 38 U.S.C.A. 
§ 1151.  Specifically, a review of the veteran's written 
statements shows that he argues that at the time of his March 
1998 coronary artery bypass grafting, VA physicians used 
veins from his left leg despite the orders of a physician 
identified as "Dr. Spencer" not to do so (no such orders 
are currently contained in the claims file).  He argues that 
the use of left leg veins for his coronary artery bypass 
grafting resulted in reduced blood flow and gangrene which 
eventually necessitated his above-the-knee amputation, left 
leg.  

Title 38, U.S.C. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, 
medical or surgical treatment, or examination, compensation 
shall be awarded in the same manner as if such disability 
were service connected.  See also 38 C.F.R. § 3.800 (2000).  
Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  Those amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  Therefore, as the veteran filed his claim in April 
1999, this claim must be decided under the current, post-
October 1, 1997 version of 38 U.S.C.A. § 1151, as enacted in 
Public Law No. 104-204.  

The Board notes that during the course of the appeal, 
legislative changes have significantly altered VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-472, 114 Stat. 2096 (2000) ("Veterans Claims 
Assistance Act").  Under the VCAA, VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim which includes reasonable efforts to obtain private 
records.  See VCAA, 114 Stat. 2096, 2097-98 (to be codified 
at 38 U.S.C. § 5103A).  In this case, a VA hospital report, 
dated in January 1999, (just prior to his above-the-knee 
amputation, left leg) shows that the veteran was admitted for 
left leg symptoms.  The report indicates that he had been 
under the care of St. Mary's Wound Care Center for 
approximately the last nine months.  However, no records from 
St. Mary's Wound Care Center are currently associated with 
the claims file.  Therefore, on remand, the RO should 
undertake reasonable efforts to assist the veteran in 
obtaining identified private records.  

Therefore, this case is REMANDED for the following action:

1.  The RO obtain the complete clinical 
records, to include nursing notes, 
progress reports and laboratory studies, 
concerning the periods of hospitalization 
from February to March 1998 at the Miami 
VA Medical Center and from February 1999 
to January 2000 at the West Palm Beach VA 
Medical Center.  All records obtained 
should be associated with the claims 
folder.  

2.  The RO should ask the veteran to 
provide the names, dates and addresses of 
all medical care providers (other than 
VA) who provided treatment for his left 
leg between February 1998 and February 
1999, and which are not currently 
associated with the claims file, to 
include treatment at the St. Mary's Wound 
Care Center.  After securing any 
necessary releases, the RO should obtain 
these records.  

3.  The veteran should be advised that no 
records from the physician whom he 
identified as "Dr. Spencer" are 
currently associated with the claims 
file.  He should be advised of his right 
to submit evidence from Dr. Spencer to 
support his claim.

4.  The RO should then review the 
expanded record and determine whether 
entitlement to compensation under the 
provisions of title 38, United States 
Code, Section 1151, for above the knee 
amputation, left leg, has been 
established, specifically considering the 
recent legislative changes as contained 
in the Veterans Claims Assistance Act of 
2000.  The RO should ensure that its 
efforts conform to all relevant 
provisions of the Act.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case.  
After affording a reasonable opportunity 
to respond, the case should be returned 
to the Board for further appellate 
review.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


